—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered August 20, 1997, which granted defendant City’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
This is an action to recover for injuries allegedly sustained by the infant plaintiff as the result of another child’s setting *177fire to flammable aerosol paint found in a rubbish-strewn vacant lot owned by defendant City, which children allegedly used for play. The complaint was properly dismissed because, even assuming that the lot can be likened to a park and that the City had notice that rubbish fires periodically occurred there, such condition did not constitute ultrahazardous and criminal activity that the City had a duty to prevent (Benjamin v City of New York, 64 NY2d 44, 46). Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.